


Exhibit 10.6




THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND MAY NOT BE
SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF
COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS.




________________________




FORM OF WARRANT FOR THE PURCHASE OF COMMON STOCK

OF VISUALANT, INC.




(Void if not exercised on or before August 10 2021)




No. W___

Date of Issuance:  August 10, 2016







FOR VALUE RECEIVED, this Warrant is hereby issued by Visualant, Inc., a Nevada
corporation (the “Company”), _________, a resident of the State of _______, (the
“Holder”).  Subject to the provisions of this Warrant (“Warrant”), the Company
hereby grants to Holder the right to purchase _______ shares of the Company’s
common stock, par value $.001 per share (“Common Stock”), at an exercise price
of USD $0.70 per share (“Exercise Price”) for a period five years from the date
of issuance of this Warrant.




The Holder agrees with the Company that this Warrant is issued, and all the
rights here under shall be held, subject to all of the conditions, limitations
and provisions set forth herein.




1.           Exercise of Warrant.  Subject to the terms and conditions set forth
herein, the Holder may exercise this Warrant at any time on or after August 10,
2016 but no later than the close of business (Pacific Time) on August 10, 2021.
The Company shall have the right to redeem any or all outstanding and
unexercised Warrants evidenced by this Certificate at a redemption price of
$0.001 per Warrant upon fourteen (14) days’ written notice in the event (i) a
Registration Statement registering for sale under the Securities Act, the shares
of the Company’s Common Stock issuable upon exercise of the Warrant, has been
filed with the Securities and Exchange Commission and is in effect on the date
of written notice and the redemption date contained therein, (ii) there exists
on the date of written notice a public trading market for the Company’s Common
Stock and such shares are listed for quotation on the NASDAQ Stock Market, the
OTC Electronic Bulletin Board, or a national exchange, and (iii) the closing
price of the Company’s Common Stock has equaled or exceeded 200% of the Exercise
Price, as then in effect, for five (5) or more consecutive Trading Days
immediately preceding the date of such notice.  On each occasion that the
Company elects to exercise its rights of redemption, the Company must mail such
written notice within ten (10) days following the satisfaction of all of the
foregoing conditions.  The holders of the Warrants called for redemption shall
have the right to exercise the Warrants evidenced hereby until the close of
business on the date next preceding the date fixed for redemption.  On or after
the date fixed for redemption, the holder hereof shall have no rights with
respect to this Warrant except the right to receive $0.001 per Warrant upon
surrender of this Certificate.  To exercise this Warrant the Holder shall
present and surrender this Warrant to the Company at its principal office, with
the Warrant Exercise Form, attached hereto as Appendix A, duly executed by the
Holder and accompanied by payment in cash or by check, payable to the order of
the Company, of the aggregate Exercise Price for the total aggregate number of
securities for which this Warrant is exercised or a cashless exercise at the
sole decision of the Holder.  The shares of Common Stock deliverable upon such
exercise, and as adjusted from time to time, are hereinafter referred to as the
“Warrant Shares.”




Upon receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price, if any, for the securities to
be acquired, in proper form for exercise, and subject to the Holder’s compliance
with all requirements of this Warrant for the exercise hereof, the Holder shall
be deemed to be




Page 1

--------------------------------------------------------------------------------




the holder of record of the Warrant Shares issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such securities shall not then be
actually delivered to the Holder; provided, however, that no exercise of this
Warrant shall be effective, and the Company shall have no obligation to issue
any Warrant Shares to the Holder upon any attempted exercise of this Warrant,
unless the Holder shall have first delivered to the Company, in form and
substance reasonably satisfactory to the Company, appropriate representations so
as to provide the Company reasonable assurances that the securities issuable
upon exercise may be issued without violation of the registration requirements
of the Securities Act and applicable state securities laws, including without
limitation representations that the exercising Holder is an “accredited
investor” as defined in Regulation D under the Securities Act and that the
Holder is familiar with the Company and its business and financial condition and
has had an opportunity to ask questions and receive documents relating thereto
to his reasonable satisfaction.




2.           Reservation of Shares.  The Company will reserve for issuance and
delivery upon exercise of this Warrant the number of Warrant Shares covered by
this Warrant.  All such shares shall be duly authorized and, when issued upon
such exercise, shall be validly issued, fully paid and non-assessable and free
of all preemptive rights.




3.           Assignment or Loss of Warrant.  This Warrant is fully assignable by
the Holder hereof (subject to compliance with applicable laws and regulations).
 Subject to the transfer restrictions herein (including Section 6), upon
surrender of this Warrant to the Company or at the office of its stock transfer
agent, if any, with the Assignment Form, attached hereto as Appendix B, duly
executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant or Warrants in the name of the
assignee(s) named in such instrument of assignment and if applicable a new
Warrant to Holder with respect to any portion of the Warrant not being assigned
and this Warrant shall promptly be canceled.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and of reasonably satisfactory indemnification by
the Holder, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a replacement Warrant of like tenor and
date.




4.           Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.




5.           Adjustments.




(a)          Adjustment for Recapitalization.  If the Company shall at any time
after the date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time after the date hereof combine the outstanding
shares of Common Stock by recapitalization, reclassification or combination
thereof, the number of shares of Common Stock subject to this Warrant
immediately prior to such combination shall be proportionately decreased.  In
either case, the exercise price shall also be proportionately adjusted.




(b)          Adjustment for Reorganization, Consolidation, Merger, etc.  If at
any time after the date hereof the Company has a Change in Control (as hereafter
defined), the Holder agrees that, either (a) Holder shall exercise its purchase
right under this Warrant and such exercise will be deemed effective immediately
prior to the consummation of such Change in Control, or (b) if the Holder elects
not to exercise the Warrant, this Warrant will not expire upon the consummation
of the Change of Control but shall automatically convert to a warrant to acquire
such securities as Holder would have acquired if the Warrant had been exercised
in its entirety immediately prior to the consummation of such Change in Control.
For purposes of this Warrant, a “Change in Control” shall be deemed to occur in
the event of a change in ownership or control of the Company effected through
any of the following transactions: (i) the acquisition, directly or indirectly,
by any person or related group of persons (other than the Company or a person
that immediately before the Change of Control directly or indirectly controls,
or is controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of outstanding securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities; or (ii) the sale, transfer




Page 2

--------------------------------------------------------------------------------




or other disposition of all or substantially all of the Company’s assets; or
(iii) the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than fifty percent
(50%) of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation or other
reorganization is owned by persons who were not stockholders of the Company
immediately prior to such merger, consolidation or other reorganization.




(c)          Certificate as to Adjustments.  The adjustments provided in this
Section 5 shall be interpreted and applied by the Company in such a fashion so
as to reasonably preserve the applicability and benefits of this Warrant (but
not to increase or diminish the benefits hereunder).  In each case of an
adjustment in the number of shares of Common Stock or other securities
receivable on the exercise of the Warrant, the Company at its expense will
promptly compute such adjustment in accordance with the terms of the Warrant and
prepare a certificate executed by two executive officers of the Company setting
forth such adjustment and showing in detail the facts upon which such adjustment
is based.  The Company will mail a copy of each such certificate to each Holder.




(d)          Notices of Record Date, etc.  In the event that:




(i)           the Company shall declare any dividend or other distribution to
the holders of Common Stock, or authorizes the granting to Common Stock holders
of any right to subscribe for, purchase or otherwise acquire any shares of stock
of any class or any other securities; or




(ii)          the Company has a Change in Control; or




(iii)         the Company authorizes any voluntary or involuntary dissolution,
liquidation or winding up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to the holder of this Warrant at the
time outstanding a notice specifying, as the case may be, (a) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right; or
(b) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up is to take place, and
the time, if any is to be fixed, as to which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up.  Such
notice shall be mailed at least twenty (20) days prior to the date therein
specified.




(e)          No Impairment.  The Company will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 6 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.




(f)          Cash Dividends.  No adjustment pursuant to this Warrant shall be
made in respect of any dividend payable in cash provided that notice of such
dividend has been given in accord with section 5(d) at least fifteen (15) days
prior to the record date for the payment of such dividend.




6.           Transfer to Comply with the Securities Act.  This Warrant and any
Warrant Shares may not be sold, transferred, pledged, hypothecated or otherwise
disposed of except as follows:  (a) to a person who, in the opinion of counsel
to the Company, is a person to whom this Warrant or the Warrant Shares may
legally be transferred without registration and without the delivery of a
current prospectus under the Securities Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 6 with respect to any resale or other disposition of such
securities; or (b) to any person upon delivery of a prospectus then meeting the
requirements of the Securities Act relating to such securities and the offering
thereof for such sale or disposition, and thereafter to all successive
assignees.




7.           Registration Rights.  The Company is not required or obligated to
file a registration statement with respect to any of the Warrant Shares.




Page 3

--------------------------------------------------------------------------------




8.           Legend. Unless the Warrant Shares have been registered under the
Securities Act on Form S-1 or Form S-3, upon exercise of this Warrant and the
issuance of any of the Warrant Shares, all certificates representing such shares
shall bear on the face thereof substantially the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO THE COMPANY
OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.




9.           Notices.  All notices required hereunder shall be in writing and
shall be deemed given when sent by facsimile (if delivery confirmation is
received), e-mailed, delivered personally or within two days after mailing when
mailed by certified or registered mail, return receipt requested, to the Company
or the Holder, as the case may be, for whom such notice is intended, if to the
Holder, at the e-mail or mailing address of record of such party as most
recently provided in writing by such party to the other.  The initial addresses
of the parties are set forth below.




10.         Applicable Law.  This Warrant is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of Nevada, without regard to the conflict of laws provisions of such state.




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.




Visualant, Inc.










By: ____________________________________

Ronald P. Erickson, Chief Executive Officer




500 Union Street, Suite 420

Seattle, WA 98101

E-mail: ron@visualant.net







Warrant Holder:

Address:




Page 4

--------------------------------------------------------------------------------




Appendix A to Warrant




WARRANT EXERCISE FORM




The undersigned hereby irrevocably elects to (i) exercise the attached Warrant
to purchase 1,000,000 (USD $0.20) shares of the Common Stock of Visualant, Inc.,
a Nevada corporation (the “Company”), at an exercise price of Twenty Cents
(USD $0.20) per share, pursuant to the provisions of Section 1 of the attached
Warrant, and hereby makes payment of the aggregate sum of $________ in payment
therefor.  If the Warrant is not being exercised in full, the undersigned hereby
instructs the Company to issue a Warrant or Warrants for the unexercised portion
of the Warrant and send it to the undersigned at the address stated below.  The
undersigned’s execution of this form constitutes the undersigned’s agreement to
all the terms of the Warrant and to comply therewith.







____________________________________________________

Signature




Print Name: __________________________________________







____________________________________________________

Signature, if jointly held




Print Name: __________________________________________




Date: _______________________________________________




Page 5

--------------------------------------------------------------------------------




Appendix B to Warrant




ASSIGNMENT FORM




FOR VALUE RECEIVED Visualant, Inc. (“Assignor”) hereby sells, assigns and
transfers unto Dale Broadrick (“Assignee”) all of Assignor’s right, title and
interest in, to and under Warrant No. W-81 issued by Visualant, Inc., a Nevada
corporation, April 2, 2014.




NOTE:  If only a portion of the Warrant rights are to be assigned and
transferred, adjust the above statement and the balance of this form
accordingly.




DATED: _______________




ASSIGNOR:




____________________________________________________

Signature

Print Name: __________________________________________







____________________________________________________

Signature, if jointly held

Print Name: __________________________________________




ASSIGNEE:




The undersigned agrees to all of the terms of the Warrant and to comply
therewith.







____________________________________________________

Signature

Print Name: __________________________________________







____________________________________________________

Signature, if jointly held

Print Name: __________________________________________




Page 6

--------------------------------------------------------------------------------